Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10887890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awadin (US 20210392683).
With respect to independent claims: 
Regarding claim(s) 1/12, Awadin teaches A method, comprising: 
determining ([Fig.2 and 0053], “In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam.”), by a device comprising a processor ([Fig.24 UE), a first inactivity ([Fig.3 and 0057], “the UE performs Type C1 LBT which results in that b0 and b2 are idle with successful LBT ... the UE may proceed transmitting the scheduled or configured data bursts on beams b0 and b2.”) on a first beam ([Fig.3], beam 0, b0) and a second inactivity on a second beam ([Fig.3], beam 2) based on respective detection procedures ([0057], “LBT”) performed on the first beam and the second beam during respective time intervals ([Fig.2 and 0053], “Each LBT beam gap may have” a “duration.”); and 
transmitting, by the device, a first signal ([0057], “scheduled or configured data bursts.”) via a first spatial channel ([0053], “the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam,” so each beam is a channel.) on the first beam ([Fig.3], beam 0, b0) and a second signal via a second spatial channel ([Fig.3], beam 2) on the second beam ([0057], “the UE may proceed transmitting the scheduled or configured data bursts on beams b0 and b2.”).
	
With respect to dependent claims:
Regarding claim(s) 3, Awadin teaches wherein the respective detection procedures comprise a first detection procedure for the first beam and a second detection procedure for the second beam, and wherein the determining comprises performing the second detection procedure after completion of the first detection procedure ([0053], “If the full channel access procedure is accomplished successfully within the preconfigured or indicated gap for any beam c.sub.i, then it may be considered as a successful attempt and the channel may be declared as idle and therefore the LBT beam is idle.” LBT is performed for each beam in a one by one manner.).
Regarding claim(s) 6/13, Awadin teaches wherein the determining of the first inactivity comprises performing, by the device, a listen before talk procedure in the first beam ([Fig.3 and 0057], “the UE performs Type C1 LBT which results in that b0 and b2 are idle with successful LBT ... the UE may proceed transmitting the scheduled or configured data bursts on beams b0 and b2.”).
Regarding claim(s) 8, Awadin teaches wherein the determining of the second inactivity comprises performing, by the device, a listen before talk procedure in the second beam ([Fig.3 and 0057], “the UE performs Type C1 LBT which results in that b0 and b2 are idle with successful LBT ... the UE may proceed transmitting the scheduled or configured data bursts on beams b0 and b2.”).
Regarding claim(s) 11/17, Awadin teaches wherein the first spatial channel and the second spatial channel are channels configured to operate according to a fifth generation communication protocol ([Fig.4 and 0059], “The UE may be instructed to conduct such channel sensing ... to assist the gNB.” The gNB is a fifth generation base station.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awadin in view of Tsai (US 20200196383).
Regarding claim(s) 2, Tsai teaches wherein the determining comprises performing the respective detection procedures on the first beam and the second beam during an overlapping time interval ([0288], “the UE monitors the channel via the first beam and the second beam concurrently.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Awadin to specify overlapping time interval as taught by Tsai. The motivation/suggestion would have been because there is a need to save time. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awadin in view of Silva (US 20200128455).
Regarding claim(s) 9, Silva teaches wherein the first beam is a broad beam based on a synchronization signal block, and wherein the second beam is a narrow beam based on a channel state information resource signal ([0079-0081], “The wireless device 10 transmits a preamble, a first preamble ... with a selected DL beam such as a (best) narrow CSI-RS DL beam also referred to as a first beam.” And [0081], the wireless device “transmits a second preamble associated with a second beam e.g. a wide beam wherein the first preamble is associated with channel state information reference signal, i.e. narrow beam, and the second preamble associated with a synchronization signal block, i.e. wide beam.”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Awadin to specify narrow beam and wide beam as taught by Silva. The motivation/suggestion would have been because there is a need to transmit data according to channel conditions.
	
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awadin in view of Yerramalli (US 20200252806).
	Regarding claim(s) 10, Yerramalli teaches detecting, by the device, a first direction of interference based on a coarse scan ([0045], wide beam scanning) of first radio interference during a first detection procedures performed on the first beam ([0045], “Beam-shrinking may involve the wireless device starting an LBT procedure using a first beam (e.g., a wide beam).”), wherein the transmitting of the second signal comprises transmitting the second signal via the second beam in a second direction different from the first direction of interference ([0045], “If a CCA fails for the first beam (e.g., due to directional interference), the device may switch the LBT procedure to a second beam different from (e.g., narrower than) the first beam.” And [0106], “base station 105-b may transmit a signal over the channel to UE 115-d using the beam that passed the CCA (e.g., a beam corresponding to the beam that passed CCA).”).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Awadin to specify select a different beam for transmission as taught by Yerramalli. The motivation/suggestion would have been because there is a need to avoid interference. 
Regarding claim(s) 15, Yerramalli teaches wherein the detecting of the first inactivity comprises determining an interference direction based on a coarse scanning with the first beam ([0045], “If a CCA fails for the first beam (e.g., due to directional interference), the device may switch the LBT procedure to a second beam different from (e.g., narrower than) the first beam.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Awadin to specify select a wide beam for transmission as taught by Yerramalli. The motivation/suggestion would have been because there is a need for quicker scanning .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awadin in view of Yang (US 20190373635).
Regarding claim(s) 16, Yang teaches wherein the first beam is a primary beam, and wherein the second beam is a secondary beam ([0530], “As long as at least one secondary beam is detected to be idle, the primary beam (which can be considered as an upper-level beam of the secondary beams, that is, a beam wider than the secondary beam) is considered to be available.”).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Awadin to specify primary beam as taught by Yang. The motivation/suggestion would have been because there is a need to perform wide beam detection on the primary beam. 
Allowable Subject Matter
Claim(s) 4-5, 7, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 18-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411